         Case 4:20-cv-05029-EFS      ECF No. 14    filed 10/06/20   PageID.594 Page 1 of 22




1
                                                                                  FILED IN THE
                                                                              U.S. DISTRICT COURT
2                                                                       EASTERN DISTRICT OF WASHINGTON



3                                                                        Oct 06, 2020
                                                                             SEAN F. MCAVOY, CLERK

4

5                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
6

7    DANIELLE M.,1                                   No.   4:20-CV-5029-EFS

8                                 Plaintiff,         ORDER GRANTING PLAINTIFF’S
                                                     SUMMARY-JUDGMENT MOTION
9                    v.                              AND DENYING DEFENDANT’S
                                                     SUMMARY-JUDGMENT MOTION
10   ANDREW M. SAUL, the Commissioner
     of Social Security,
11
                                  Defendant.
12

13            Before the Court are the parties’ cross summary-judgment motions.2

14   Plaintiff Danielle M. appeals the denial of benefits by the Administrative Law

15   Judge (ALJ). She alleges the ALJ erred by 1) improperly weighing the medical

16   opinions, including all of the medical opinions that limited Plaintiff to occasional

17   manipulation, 2) discounting Plaintiff’s symptom reports, and 3) improperly

18   assessing Plaintiff’s residual functional capacity and therefore relying on an

19

20
     1   To protect the privacy of the social-security Plaintiff, the Court refers to her by
21
     first name and last initial or by “Plaintiff.” See LCivR 5.2(c).
22
     2   ECF Nos. 11 & 12.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 1
         Case 4:20-cv-05029-EFS        ECF No. 14   filed 10/06/20   PageID.595 Page 2 of 22




1    incomplete hypothetical at step five. In contrast, Defendant Commissioner of Social
2    Security asks the Court to affirm the ALJ’s decision finding Plaintiff not disabled.
3    After reviewing the record and relevant authority, the Court grants Plaintiff’s
4    Motion for Summary Judgment, ECF No. 11, and denies the Commissioner’s
5    Motion for Summary Judgment, ECF No. 12.
6                             I.     Five-Step Disability Determination
7              A five-step sequential evaluation process is used to determine whether an
8    adult claimant is disabled.3 Step one assesses whether the claimant is currently
9    engaged in substantial gainful activity.4 If the claimant is engaged in substantial
10   gainful activity, benefits are denied.5 If not, the disability-evaluation proceeds to
11   step two.6
12             Step two assesses whether the claimant has a medically severe impairment,
13   or combination of impairments, which significantly limits the claimant’s physical
14   or mental ability to do basic work activities.7 If the claimant does not, benefits are
15   denied. 8
16

17
     3   20 C.F.R. § 404.1520(a).
18
     4   Id. § 404.1520(a)(4)(i).
19
     5   Id. § 404.1520(b).
20
     6   Id.
21
     7   Id. § 404.1520(a)(4)(ii).
22
     8   Id. § 404.1520(c).
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 2
         Case 4:20-cv-05029-EFS       ECF No. 14   filed 10/06/20   PageID.596 Page 3 of 22




1               Step three compares the claimant’s impairment(s) to several recognized by
2    the Commissioner to be so severe as to preclude substantial gainful activity.9 If an
3    impairment meets or equals one of the listed impairments, the claimant is
4    conclusively presumed to be disabled.10 If an impairment does not, the disability-
5    evaluation proceeds to step four.
6               Step four assesses whether an impairment prevents the claimant from
7    performing work she performed in the past by determining the claimant’s residual
8    functional capacity (RFC).11 If the claimant is able to perform prior work, benefits
9    are denied.12 If the claimant cannot perform prior work, the disability-evaluation
10   proceeds to step five.
11              Step five, the final step, assesses whether the claimant can perform other
12   substantial gainful work—work that exists in significant numbers in the national
13   economy—considering the claimant’s RFC, age, education, and work experience.13
14   If so, benefits are denied. If not, benefits are granted.14
15

16

17
     9   20 C.F.R. § 404.1520(a)(4)(iii).
18
     10   Id. § 404.1520(d).
19
     11   Id. § 404.1520(a)(4)(iv).
20
     12   Id.
21
     13   Id. § 404.1520(a)(4)(v); Kail v. Heckler, 722 F.2d 1496, 1497-98 (9th Cir. 1984).
22
     14   20 C.F.R. § 404.1520(g).
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 3
      Case 4:20-cv-05029-EFS           ECF No. 14     filed 10/06/20   PageID.597 Page 4 of 22




1               The claimant has the initial burden of establishing entitlement to disability
2    benefits under steps one through four.15 At step five, the burden shifts to the
3    Commissioner to show that the claimant is not entitled to benefits.16
4                              II.   Factual and Procedural Summary
5               Plaintiff filed a Title II application, alleging a disability onset date of
6    November 1, 2015.17 Her claim was denied initially and upon reconsideration.18 An
7    administrative hearing was held before Administrative Law Judge Mark Kim.19
8               In denying Plaintiff’s disability claim, the ALJ made the following findings:
9
                      Plaintiff met the insured status requirements through December 31,
10
                       2020;
11
                      Step one: Plaintiff had not engaged in substantial gainful activity
12
                       since the alleged onset date of November 1, 2015;
13
                      Step two: Plaintiff had the following medically determinable severe
14
                       impairments: panic disorder, anxiety disorder, post-traumatic stress
15
                       disorder (PTSD), obesity, restless leg syndrome, carpal tunnel
16

17

18
     15   Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
19
     16   Id.
20
     17   AR 188-89.
21
     18   AR 120-22 & 124-28.
22
     19   AR 43-87.
23

                       ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 4
      Case 4:20-cv-05029-EFS         ECF No. 14    filed 10/06/20   PageID.598 Page 5 of 22




1                     syndrome, and degenerative disc disease of the lumbar and cervical
2                     spine;
3
                     Step three: Plaintiff did not have an impairment or combination of
4
                      impairments that met or medically equaled the severity of one of the
5
                      listed impairments;
6
                     RFC: Plaintiff had the RFC to perform light work with the following
7
                      limitations:
8
                         [Plaintiff] can never climb ladders/ropes/scaffolds, and never
                         crawl. She can occasionally climb ramps/stairs, stoop and
9
                         crouch. She can occasionally reach overhead with the
                         bilateral upper extremities, and frequently handle, finger
10
                         and feel bilaterally. She should avoid concentrated exposure
                         to extreme cold temperature, excessive vibrations, and
11
                         unprotected heights. [She] is limited to simple, routine and
                         repetitive tasks with only occasional changes and no fast-
12
                         paced production requirements, such as conveyor belt-type
                         work. She is limited to only occasional, superficial contact
13
                         with the general public. She is limited to only occasional
                         interaction with coworkers and no tandem tasks.
14
                     Step four: Plaintiff was not capable of performing past relevant work;
15
                      and
16
                     Step five: considering Plaintiff’s RFC, age, education, and work
17
                      history, Plaintiff could perform work that existed in significant
18
                      numbers in the national economy, such as retail marker, photocopy
19
                      machine operator, and router.20
20

21

22
     20   AR 17-41.
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 5
      Case 4:20-cv-05029-EFS           ECF No. 14   filed 10/06/20   PageID.599 Page 6 of 22




1            When assessing the medical-opinion evidence, the ALJ gave:
2
                     substantial weight to the examining opinion of Dr. William Drenguis,
3
                      M.D., except as to his occasional handling and fingering limitation,
4
                      which the ALJ rejected in favor of a frequent handling and fingering
5
                      limitation;
6
                     substantial weight to the examining opinion of Dr. Jay Toews, Ed.D.,
7
                      except for his opinion that the record did not substantiate PTSD as a
8
                      severe medically determinable impairment, to which the ALJ gave
9
                      little weight;
10
                     partial weight to Dr. Nora Marks, Ph.D.’s examining opinion; and
11
                     little weight to the treating opinions of Dillon Burton, PA-C and
12
                      Robert Perkes, D.C., to the reviewing opinions of Dr. Guillermo Rubio,
13
                      M.D., Dr. Howard Platter, M.D., John Wolfe, Ph.D., and Diane
14
                      Fligstein, Ph.D., and to the treating opinion of Kristine Stoew,
15
                      LICSW.21
16
             The ALJ also found that Plaintiff’s medically determinable impairments
17
     could reasonably be expected to cause some of the alleged symptoms, but that her
18
     statements concerning the intensity, persistence, and limiting effects of those
19

20

21

22
     21   AR 30-35.
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 6
      Case 4:20-cv-05029-EFS        ECF No. 14    filed 10/06/20   PageID.600 Page 7 of 22




1    symptoms were not entirely consistent with the medical evidence and other
2    evidence in the record.22
3             Plaintiff requested review of the ALJ’s decision by the Appeals Council,
4    which denied review.23 Plaintiff timely appealed to this Court.
5                                  III.   Standard of Review
6             A district court’s review of the Commissioner’s final decision is limited.24 The
7    Commissioner’s decision is set aside “only if it is not supported by substantial
8    evidence or is based on legal error.”25 Substantial evidence is “more than a mere
9    scintilla but less than a preponderance; it is such relevant evidence as a reasonable
10   mind might accept as adequate to support a conclusion.”26 Moreover, because it is
11   the role of the ALJ and not the Court to weigh conflicting evidence, the Court
12   upholds the ALJ’s findings “if they are supported by inferences reasonably drawn
13   from the record.”27 The Court considers the entire record as a whole.28
14

15
     22   AR 27-30.
16
     23   AR 1-6.
17
     24   42 U.S.C. § 405(g).
18
     25   Hill v. Astrue, 698 F.3d 1153, 1158 (9th Cir. 2012).
19
     26   Id. at 1159 (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)).
20
     27   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).
21
     28   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (The court “must
22
     consider the entire record as whole, weighing both the evidence that supports and
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 7
      Case 4:20-cv-05029-EFS          ECF No. 14    filed 10/06/20   PageID.601 Page 8 of 22




1             Further, the Court may not reverse an ALJ decision due to a harmless
2    error.29 An error is harmless “where it is inconsequential to the [ALJ’s] ultimate
3    nondisability determination.”30 The party appealing the ALJ’s decision generally
4    bears the burden of establishing harm.31
5                                         IV.      Analysis
6    A.       Medical Opinions: Plaintiff established consequential error.
7             Plaintiff challenges the ALJ’s assignment of little weight to the opinions of
8    Dr. Drenguis, Dr. Perkes, PA-C Burton, Dr. Rubio, Dr. Platter, and Dr. Marks.
9
              1.     Standard
10
              The weighing of medical opinions is dependent upon the nature of the
11
     medical relationship, i.e., 1) a treating physician, 2) an examining physician who
12
     examines but did not treat the claimant, and 3) a reviewing physician who neither
13
     treated nor examined the claimant.32 Generally, more weight is given to the
14

15
     the evidence that detracts from the Commissioner's conclusion,” not simply the
16
     evidence cited by the ALJ or the parties.); Black v. Apfel, 143 F.3d 383, 386 (8th
17
     Cir. 1998) (“An ALJ's failure to cite specific evidence does not indicate that such
18
     evidence was not considered[.]”).
19
     29   Molina, 674 F.3d at 1111.
20
     30   Id. at 1115 (quotation and citation omitted).
21
     31   Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).
22
     32   Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014).
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 8
      Case 4:20-cv-05029-EFS         ECF No. 14    filed 10/06/20   PageID.602 Page 9 of 22




1    opinion of a treating physician than to an examining physician’s opinion and both
2    treating and examining opinions are to be given more weight than the opinion of a
3    reviewing physician.33
4             When a treating physician’s or evaluating physician’s opinion is not
5    contradicted by another physician, it may be rejected only for “clear and
6    convincing” reasons, and when it is contradicted, it may be rejected for “specific
7    and legitimate reasons” supported by substantial evidence.34 A reviewing
8    physician’s opinion may be rejected for specific and legitimate reasons supported by
9    substantial evidence, and the opinion of an “other” medical source35 may be
10   rejected for specific and germane reasons supported by substantial evidence.36 The
11

12

13

14
     33   Id.; Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995).
15
     34   Lester, 81 F.3d at 830.
16
     35   See 20 C.F.R. § 404.1502 (For claims filed before March 27, 2017, acceptable
17
     medical sources are licensed physicians, licensed or certified psychologists, licensed
18
     optometrists, licensed podiatrists, qualified speech-language pathologists, licensed
19
     audiologists, licensed advanced practice registered nurses, and licensed physician
20
     assistants within their scope of practice—all other medical providers are “other”
21
     medical sources.).
22
     36   Molina, 674 F.3d at 1111; Bruce v. Astrue, 557 F.3d 1113, 1115 (9th Cir. 2009).
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 9
      Case 4:20-cv-05029-EFS       ECF No. 14   filed 10/06/20   PageID.603 Page 10 of 22




1    opinion of a reviewing physician serves as substantial evidence if it is supported by
2    other independent evidence in the record.37
3
              2.    Dr. Drenguis (occasional-manipulation limitation)
4
              On August 16, 2016, Dr. Drenguis conducted a physical evaluation of
5
     Plaintiff and reviewed three clinic notes.38 Dr. Drenguis diagnosed Plaintiff with
6
     cervical pain, lumbar pain, right hip pain, bilateral carpal tunnel syndrome (right
7
     greater than left), and restless leg syndrome. He opined that Plaintiff could
8
     stand/walk for four hours with normal breaks; sit for four hours with normal
9
     breaks; lift and carry up to twenty pounds occasionally and ten pounds frequently;
10
     occasionally climb, stoop, kneel, crouch, and crawl; frequently reach; and
11
     occasionally handle, finger, and feel.
12
              The ALJ gave substantial weight to Dr. Drenguis’ opinion that Plaintiff
13
     could work at the light exertional level but discounted his opinion that Plaintiff
14
     could only occasionally handle and finger bilaterally, instead finding that Plaintiff
15
     could frequently handle and finger bilaterally.39 The ALJ discounted Dr. Drenguis’
16
     handle and finger (manipulation) opinion on the grounds that it was inconsistent
17
     with Dr. Drenguis’ findings, the overall medical evidence of record, and Plaintiff’s
18
     activities. As discussed below, the Court finds the ALJ’s offered reasons for
19

20
     37   Andrews v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995).
21
     38   AR 364-70.
22
     39   AR 31.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 10
      Case 4:20-cv-05029-EFS       ECF No. 14    filed 10/06/20   PageID.604 Page 11 of 22




1    discounting Dr. Drenguis’ occasional-manipulation opinion were not cogent reasons
2    supported by substantial evidence on this record.
3             First, the ALJ found that Dr. Drenguis’ occasional-manipulation opinion was
4    inconsistent with his observation that Plaintiff had full 5/5 grip strength bilaterally
5    and demonstrated good finger dexterity during the examination, by making a full
6    fist, touching her thumb to the tip of each finger, picking up a coin, manipulating a
7    button, tying a bow, and turning a doorknob.40 While an ALJ may discount a
8    medical opinion if it is internally inconsistent with normal observations,41 the ALJ
9    may “not succumb to the temptation to play doctor and make their own
10   independent medical findings.”42 Here, in addition to the above-described
11   observations, Dr. Drenguis observed Plaintiff to have decreased sensation to
12   pinprick and light touch in the median nerve distribution of both hands, positive
13   Tinel’s test on the right, and a positive bilateral Phalen’s test. In addition to his
14   observations and testing, Dr. Drenguis reviewed three medical records. The
15

16
     40   AR 31 (citing AR 366).
17
     41   See Lingenfelter, 504 F.3d at 1042 (recognizing that a medical opinion is
18
     evaluated as to the amount of relevant evidence that supports the opinion, the
19
     quality of the explanation provided in the opinion, and the consistency of the
20
     medical opinion with the record as a whole); Orn v. Astrue, 495 F.3d 625, 631 (9th
21
     Cir. 2007) (same).
22
     42   Rohan v. Chater, 98 F.3d 866, 970 (7th Cir. 1996).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 11
      Case 4:20-cv-05029-EFS        ECF No. 14    filed 10/06/20   PageID.605 Page 12 of 22




1    reviewed medical records include a January 2016 record documenting that
2    Plaintiff, notwithstanding equal bilateral grip strength, had a positive bilateral
3    Tinel’s test and therefore was diagnosed with carpal tunnel syndrome and treated
4    with wrist splints, prednisone, and recommended exercises and stretching.43
5    Another reviewed record references that Plaintiff was pending surgery for her
6    carpal tunnel.44 Ultimately, Dr. Drenguis “found bilateral carpal tunnel syndrome,
7    right greater than left. There is sensory change and positive Tinel’s test bilaterally.
8    Prognosis is fair” and limited Plaintiff to occasional manipulation.45
9             In comparison, the ALJ disagreed with Dr. Drenguis’ interpretation of the
10   test results, observations, and records, instead finding that Dr. Drenguis’
11   occasional-manipulation opinion was inconsistent with his findings. But the ALJ
12   cited no medical opinion or authority to support his lay surmise about the
13   significance of Plaintiff’s full grip strength and ability to engage in the cited single-
14   occasion manipulation skills, particularly when Dr. Drenguis was aware of the full
15   grip strength and single-occasion manipulation skills, but instead relied on his
16

17

18
     43   AR 351-52.
19
     44   AR 323. The third record pertained to Plaintiff’s treatment for restless legs
20
     syndrome and PTSD. AR 377-80 & 364 (stating “[c]linic note dated 06/16/2016
21
     discusses restless leg syndrome and carpal tunnel syndrome”).
22
     45   AR 368.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 12
      Case 4:20-cv-05029-EFS       ECF No. 14    filed 10/06/20   PageID.606 Page 13 of 22




1    testing and prior test results. On this record, the ALJ failed to support his
2    inconsistent-with-medical-findings reason with substantial evidence.
3             The ALJ also discounted Dr. Drenguis’ occasional-manipulation opinion on
4    the grounds that it was inconsistent with the overall medical evidence of record.46
5    Whether a medical opinion is consistent with the longitudinal record is a factor for
6    the ALJ to consider.47 Here, in this portion of the ALJ’s decision, the ALJ did not
7    cite any evidence supporting his statement that Dr. Drenguis’ occasional-
8    manipulation opinion was inconsistent with the overall medical evidence of
9    record.48 However, in an earlier portion of his decision, the ALJ stated that
10   Plaintiff’s “neuromuscular findings have otherwise indicated no focal
11   neurologic/motor/sensory deficits,” and the ALJ also commented on Plaintiff’s
12   minimal, conservative treatment.49 As mentioned above, Plaintiff had a positive
13   bilateral Tinel’s test both in January 2016 and August 2016, and on this latter date
14   Plaintiff also had decreased sensation to pinprick and light touch in the median
15   nerve distribution of both hands and a positive Phalen’s test.50 Likewise, in April
16

17
     46   AR 31.
18
     47   See Lingenfelter, 504 F.3d at 1042 (recognizing that the ALJ is to consider the
19
     consistency of the medical opinion with the record as a whole).
20
     48   AR 31.
21
     49   AR 23, 27, & 32.
22
     50   AR 351-52 & 367.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 13
      Case 4:20-cv-05029-EFS      ECF No. 14    filed 10/06/20   PageID.607 Page 14 of 22




1    2015, Plaintiff sought treatment for pain in her wrists, was observed with
2    tenderness in her right and left wrists, was diagnosed with carpal tunnel
3    syndrome, and was referred to an orthopedic.51 The ALJ fails to adequately explain
4    why the observed symptoms and treatment related to the diagnosed carpal tunnel
5    syndrome are inconsistent with Dr. Drenguis’ occasional-manipulation opinion,
6    particularly as Dr. Drenguis reviewed the January 2016 record and was aware of
7    the level of treatment directed by the provider. Moreover, surgery had been
8    recommended for her carpal tunnel syndrome, but Plaintiff lacked the insurance
9    and financial resources to pay for the recommended surgery.
10           Other records cited by the ALJ were September 2017, May 2018, and August
11   2018 treatment records related to visits for Plaintiff’s restless leg syndrome,
12   anxiety, and hip, neck, and back pain.52 These medical records were not related to
13   Plaintiff’s carpal tunnel syndrome and post-dated the recommendation that
14   Plaintiff receive surgery to alleviate her carpal tunnel syndrome—an option she
15   could not afford. Accordingly, on this record, the cited records in other portions of
16   the ALJ’s decision do not provide substantial evidence to support the ALJ’s bare-
17   bones finding that Dr. Drenguis’ occasional-manipulation limitation was
18   inconsistent with the longitudinal record.
19

20

21
     51   AR 315-16.
22
     52   AR 441-43 & 448-53.
23

                  ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 14
      Case 4:20-cv-05029-EFS       ECF No. 14   filed 10/06/20   PageID.608 Page 15 of 22




1             Moreover, each of the physicians or the PA-C offering a medical opinion as to
2    Plaintiff’s manipulation abilities limited Plaintiff to occasional handling and
3    fingering.53 Dr. Guillermo Rubio reviewed the record in September 2016 and
4    limited Plaintiff to occasional bilateral handling and fingering.54 Likewise, Dr.
5    Howard Platter reviewed the record in November 2016 and limited Plaintiff to
6    occasional bilateral handling and fingering.55 And in September 2018, Plaintiff’s
7    treating provider, Dillon Burton, PA-C, limited Plaintiff to occasional use of both
8    upper extremities.56 “[W]hile an [ALJ] is free to . . . choose between properly
9    submitted medical opinions, he is not free to set his own expertise against that of”
10   the unanimous medical opinions without specific and cogent reasons supported by
11   substantial evidence.57 Here, the ALJ improperly relied on his interpretation of the
12

13
     53   POMS DI 24503.025(E)(1) (“Consistency means the extent a medical opinion is
14
     consistent with the evidence from other medical and nonmedical sources. . . . The
15
     more consistent a medical opinion or prior administrative medical finding is with
16
     the evidence from other medical and nonmedical sources in the claim, the more
17
     persuasive the medical opinion or prior administrative medical finding.”).
18
     54   AR 94-101.
19
     55   AR 103-17.
20
     56   AR 489-91.
21
     57   McBrayer v. Sec'y of Health & Human Servs., 712 F.2d 795, 799 (2d Cir. 1983);
22
     Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998); Lester, 81 F.3d at 830.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 15
      Case 4:20-cv-05029-EFS       ECF No. 14    filed 10/06/20   PageID.609 Page 16 of 22




1    medical records without cogently explaining how substantial evidence supports his
2    frequent-manipulation limitation, rather than the occasional-manipulation
3    limitation opined by the three physicians and one PA-C offering that opinion after
4    reviewing the same testing and/or treating records.58
5             Finally, the ALJ discounted Dr. Drenguis’ occasional-manipulation
6    limitation because it was inconsistent with Plaintiff’s activities. An ALJ may
7    discount a medical opinion that is inconsistent with the claimant’s level of activity,
8    yet “many home activities are not easily transferable to what may be the more
9    grueling environment of the workplace.”59 Here, the ALJ highlighted that Plaintiff
10   “can manage her daily personal care/hygiene, and prepare meals including cutting
11   meat and using utensils, as well as doing household chores with breaks, taking
12

13
     58   Tackett v. Apfel, 180 F.3d 1094, 1102-03 (9th Cir. 1999) (holding an ALJ erred in
14
     rejecting physicians’ opinions and rendering his own medical opinion); Lambert v.
15
     Berryhill, 896 F.3d 768, 774 (7th Cir. 2018) (“ALJs must rely on expert opinions
16
     instead of determining the significance of particular medical findings
17
     themselves.”); Gonzalez Perez v. Sec'y of Health & Human Servs., 812 F.2d 747, 749
18
     (1st Cir. 1987) (“The ALJ may not substitute his own layman's opinion for the
19
     findings and opinion of a physician.”); Soc. Sec. Disability Law & Proc. in Fed.
20
     Court, Substitution of own opinion for that of physician, § 6:24 (2020).
21
     59   Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001); Fair v. Bowen, 885 F.2d
22
     597, 603 (9th Cir. 1989).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 16
      Case 4:20-cv-05029-EFS      ECF No. 14    filed 10/06/20   PageID.610 Page 17 of 22




1    stairs, driving, and grocery shopping using a push cart” and care for her dogs.60 In
2    another portion of the ALJ’s decision, the ALJ mentioned that Plaintiff’s hobbies
3    included crocheting, cake decorating, and gardening.61 While these hobbies and
4    activities include the use of Plaintiff’s hands, the ALJ did not identify how these
5    hobbies and activities, which can be done on an intermittent and sporadic basis,
6    are inconsistent with Plaintiff’s need to be limited to occasional handling and
7    fingering at a full-time work position. Moreover, Dr. Drenguis was aware that
8    Plaintiff crocheted, took care of her daily personal needs, cut meat, fed herself,
9    drove, grocery shopped, washed dishes, vacuumed, swept, and did laundry.
10   Nonetheless, Dr. Drenguis—like the two reviewing physicians and the PA-C who
11   offered a manipulation opinion—limited Plaintiff to occasional manipulation.
12   Accordingly, on this record, the ALJ’s finding that Dr. Drenguis’ occasional-
13   manipulation opinion was inconsistent with Plaintiff’s activities is not supported
14   by substantial evidence.
15           The ALJ’s decision to discount the occasional-manipulation opinion of Dr.
16   Drenguis—and each of the reviewing physicians and the PA-C providing an opinion
17   in that regard—was harmful. The vocational expert testified that if Plaintiff was
18   limited to occasional handling and fingering there were no jobs available in the
19

20

21
     60   AR 28 & 31.
22
     61   AR 25.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 17
      Case 4:20-cv-05029-EFS        ECF No. 14    filed 10/06/20   PageID.611 Page 18 of 22




1    national economy, given Plaintiff’s other exertional and non-exertional
2    limitations.62
3             Notwithstanding the vocational expert’s testimony, the Commissioner
4    argues that there is serious doubt as to whether Plaintiff is in fact limited to
5    occasional handling and fingering because she did not complain of carpal tunnel
6    syndrome in either her May 2016 disability application or June 2016 function
7    report and Plaintiff’s carpal tunnel syndrome can be controlled effectively with
8    treatment.63 The Commissioner is correct that Plaintiff did not list carpal tunnel as
9    a disabling impairment on her application or identify that the use of her hands was
10   effected on her function report. Regardless of what information is contained on the
11   application or function report, the ALJ must consider a claimant’s functional
12   limitations arising from all severe impairments.64 In making this assessment, the
13   ALJ is to consider all of the evidence in the case record.65 As mentioned above, the
14   ALJ considered treatment records about Plaintiff’s carpal tunnel as well as the four
15

16
     62   AR 83.
17
     63   ECF No. 12 at 12 (citing AR 211, 234, 64, 345, 372, 361, 368, 396, 405, & 412).
18
     64   “[T]he ALJ is responsible for translating and incorporating clinical findings into
19
     a succinct RFC.” Rounds v. Comm’r Soc. Sec. Admin., 807 F.3d 996, 1006 (9th Cir.
20
     2015).
21
     65   20 C.F.R. 404.1520(a)(3) & 404.1512(a)(1) (“We will consider only impairment(s)
22
     you say you have or about which we receive evidence.” (emphasis added).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 18
      Case 4:20-cv-05029-EFS      ECF No. 14     filed 10/06/20   PageID.612 Page 19 of 22




1    medical opinions that discussed Plaintiff’s carpal tunnel and resulting
2    manipulation limitations. In addition, at the administrative hearing, Plaintiff
3    testified that she experienced hand numbness and pain and that when engaging in
4    activities that affected her carpal tunnel she did so in “spurts.”66 The ALJ found
5    Plaintiff’s carpal tunnel to be a severe impairment and agreed that Plaintiff was
6    functionally limited by her carpal tunnel. But instead of accepting the unanimous
7    occasional-manipulation opinion offered by each of the medical physicians and PA-
8    C, the ALJ limited Plaintiff to frequent handling and fingering. On this record,
9    that Plaintiff did not list a hand-related impairment on her disability application
10   or function report does not create serious doubt that Plaintiff was limited to
11   occasional manipulation.
12           Second, the Commissioner argues that there is serious doubt as to whether
13   Plaintiff is limited to occasional manipulation because Plaintiff’s carpal tunnel can
14   be controlled effectively with treatment and therefore it cannot be considered a
15   disabling impairment. The Commissioner cites no evidence that Plaintiff’s carpal
16   tunnel is controlled effectively with the conservative treatment employed thus far,
17   namely splints, medication, and stretching exercises. In fact, the medical evidence
18   reflects otherwise, i.e., that Plaintiff continued to have positive Tinel’s and/or
19   Phalen’s tests with decreased sensation. And Plaintiff testified, consistent with
20   similar notations in the medical record, that she did not have insurance coverage
21

22
     66   AR 64-65 & 68.
23

                  ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 19
      Case 4:20-cv-05029-EFS       ECF No. 14    filed 10/06/20   PageID.613 Page 20 of 22




1    or other financial means to pay for the recommended carpal tunnel surgery.67 The
2    ALJ did not make any findings contrary to this testimony, and the Commissioner
3    did not present evidence contrary to this testimony. Moreover, notwithstanding the
4    conservative treatment, the three physicians and one PA-C who offered an opinion
5    as to Plaintiff’s functional limitations resulting from her carpal tunnel all opined
6    that she is limited to occasional manipulation.
7             In summary, the ALJ erred, and his error was consequential.
8    B.       Other Challenges
9             Because the ALJ harmfully erred by discounting the occasional-
10   manipulation limitation opined by Dr. Drenguis, Dr. Rubio, Dr. Platter, and PA-C
11   Burton, and because there were no step-four or step-five jobs that Plaintiff could
12   perform given all of her exertional and non-exertional limitations, the Court need
13   not address Plaintiff’s other challenges
14   C.       Remand: A remand for award of benefits is appropriate.
15            Plaintiff submits a remand for payment of benefits is warranted. Because
16   the Court finds that the ALJ improperly weighed the medical evidence, the Court
17   has discretion as to whether to remand for further proceedings or for benefits.68
18   Where no useful purpose would be served by further administrative proceedings, or
19

20
     67   AR 51-52, 60, 62, 69, 327-28, 350, 354, 365, 405, 441, & 449.
21
     68   See Harman v. Apfel, 211 F.3d 1172, 1175-78 (9th Cir. 2000); Sprague v. Bowen,
22
     812 F.2d 1226, 1232 (9th Cir. 1987).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 20
      Case 4:20-cv-05029-EFS       ECF No. 14    filed 10/06/20   PageID.614 Page 21 of 22




1    where the record has been fully developed, it is appropriate to direct an immediate
2    award of benefits.69
3             There is no serious doubt that Plaintiff is disabled when the agreed-upon
4    occasional-manipulation limitation is credited.70 Plaintiff’s carpal tunnel symptoms
5    were observed in April 2015, confirmed in January 2016 with a positive bilateral
6    Tinel’s test, and again observed in August 2016.71 The record is fully developed,
7    and further administrative proceedings will serve no useful purpose given the
8    vocational expert’s testimony that there were no available jobs if Plaintiff was
9    limited to occasional manipulation.72 Remand for payment of immediate benefits
10   from Plaintiff’s alleged onset date of November 1, 2015, is warranted.
11                                      V.    Conclusion
12            Accordingly, IT IS HEREBY ORDERED:
13            1.    Plaintiff’s Motion for Summary Judgment, ECF No. 11, is
14                  GRANTED.
15            2.    The Commissioner’s Motion for Summary Judgment, ECF No. 12, is
16                  DENIED.
17

18
     69   Harmon, 211 F.3d at 1179 (noting that “the decision of whether to remand for
19
     further proceedings turns upon the likely utility of such proceedings”).
20
     70   Garrison, 759 F.3d at 1020.
21
     71   AR 314-16, 350, & 364-69.
22
     72   Benecke v. Barnhart, 379 F.3d 587, 593 (9th Cir. 2004).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 21
     Case 4:20-cv-05029-EFS       ECF No. 14   filed 10/06/20   PageID.615 Page 22 of 22




1          3.     The Clerk’s Office shall enter JUDGMENT in favor of Plaintiff
2                 REVERSING and REMANDING the matter to the Commissioner of
3                 Social Security for immediate calculation and award of benefits.
4          4.     The case shall be CLOSED.
5          IT IS SO ORDERED. The Clerk’s Office is directed to file this Order and
6    provide copies to all counsel.
7          DATED this 6th day of October 2020.
8
                                       s/Edward F. Shea       __
9                                     EDWARD F. SHEA
                              Senior United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

                 ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 22
